Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”), made this 31st day of March, 2016,
is entered into by Catabasis Pharmaceuticals, Inc., a Delaware corporation with
its principal place of business at One Kendall Square, Suite B14202, Cambridge,
MA 02139 (the “Company”), and Ian C. Sanderson, who resides at 127 Lincoln Road,
Lincoln, MA 01773 (the “Consultant”).

 

INTRODUCTION

 

The Company desires to retain the services of the Consultant and the Consultant
desires to perform certain services for the Company.  In consideration of the
mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto, the parties agree as follows:

 

1.              Services.  The Consultant agrees to perform such consulting,
advisory and related services to and for the Company as may be reasonably
requested from time to time by the Company.  The Consultant agrees to devote up
to 12 hours per month to the performance of such services.

 

2.              Term.  This Agreement shall commence upon the effectiveness of
the resignation by the Consultant from his employment with the Company and shall
continue until May 30, 2016 (such period being referred to as the “Consultation
Period”), unless sooner terminated in accordance with the provisions of
Section 5.

 

3.              Compensation: The Company shall pay to the Consultant fees of
$400 per hour payable within 30 days of receipt of invoice from Consultant.
Hourly consulting services will be requested by the Company in advance and
scheduled at mutually agreed upon times.

 

4.              Reimbursement of Expenses.  The Company shall reimburse the
Consultant for all reasonable and necessary expenses incurred or paid by the
Consultant in connection with, or related to, the performance of his services
under this Agreement.  The Consultant shall submit to the Company itemized
monthly statement, in a form satisfactory to the Company, of such expenses
incurred in the previous month.  The Company shall pay to the Consultant amounts
shown on each such statement within 30 days after receipt thereof.

 

5.              Benefits.  The Consultant shall not be entitled to any benefits,
coverages or privileges, including, without limitation, social security,
unemployment, medical or pension payments, made available to employees of the
Company.

 

6.              Termination.         The Company or the Consultant may, without
prejudice to any right or remedy the Company may have due to any failure of the
Consultant to perform his obligations under this Agreement, terminate the
Consultation Period upon 30 days’ prior written notice to the other party.  In
the event of such termination, the Consultant shall be entitled to payment for
services performed and expenses paid or incurred prior to the effective date of
termination, subject to the limitation on reimbursement of expenses set forth in
Section 4.  Notwithstanding the foregoing, the Company may terminate the
Consultation Period, effective immediately upon receipt of written notice, if
Consultant breaches or threatens to breach this Agreement or the agreements
referenced in Section 8.

 

7.              Cooperation.  The Consultant shall use his best efforts in the
performance of his obligations under this Agreement.  The Company shall provide
such access to its information and property as may be reasonably required in
order to permit the Consultant to perform his obligations hereunder.  The
Consultant shall cooperate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business and shall observe all rules,
regulations and security requirements of the Company concerning the safety or
person and property.

 

--------------------------------------------------------------------------------


 

8.              Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Obligations.  The Consultant acknowledges and reaffirms his obligations set
forth in the Invention and Non-Disclosure Agreement (the “Inventions Agreement”)
and Non-Competition and Non-Solicitation Agreement previously executed for the
benefit of the Company, which obligations shall remain in full force and effect
during the Consultation Period as if the Consultant were an employee of the
Company under such agreements, except as provided below.

 

Notwithstanding the foregoing, the Company hereby agrees that the Inventions
Agreement shall only cover Developments (as defined therein) created, made,
conceived or reduced to practice by the Consultant through April 8, 2016, and
shall not cover any Developments created, made, conceived or reduced to practice
by the Consultant during the Consultation Period.  The Company further
acknowledges that the Consultant will be entering into a similar Invention and
Non-Disclosure Agreement with his new employer that will cover any developments
created, made, conceived or reduced to practice by the Consultant during the
Consultation Period.  In addition, the Company hereby acknowledges and agrees
that the 18 month Non-Competition and Non-Solicitation period referred to in the
Non-Competition and Non-Solicitation Agreement by and between the Consultant and
the Company shall commence on April 8, 2016.

 

9.              Independent Contractor Status.  The Consultant shall perform all
services under this Agreement as an “independent contractor” and not as an
employee or agent of the Company.  The Consultant is not authorized to assume or
create any obligation or responsibility, express or implied, on behalf of, or in
the name of, the Company or to bind the Company in any manner.

 

10.       Notices.  All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 10.

 

11.       Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and superseded all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.

 

12.       Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Consultant.

 

13.       Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Massachusetts.

 

14.       Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Consultant are personal and shall not be assigned by him.

 

15.       Miscellaneous.

 

a.              No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right.  A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

 

b.              The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

c.               In the event that any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

CATABASIS PHARMACEUTICALS, INC.

 

 

By:

/s/ Jill C. Milne

 

Name:

Jill C. Milne

 

Title:

Chief Executive Officer

 

 

 

CONSULTANT:

 

 

 

 

 

/s/ Ian C. Sanderson

 

Ian C. Sanderson

 

 

--------------------------------------------------------------------------------